Title: [From Thomas Jefferson to Benjamin Harrison, 28? November 1780]
From: Jefferson, Thomas
To: Harrison, Benjamin


[Richmond, 28? Nov. 1780. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), Oct. 1780, 1827 edn., p. 31 (28 Nov.): “The Speaker laid before the House a letter from the Governor, enclosing extracts of letters from Major Kirkpatrick and General Nelson, respecting certain persons who had aided and countenanced the enemy, which were read, and ordered to lie on the table.” Letter and enclosures not located.]
